Citation Nr: 9901248	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-25 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss has been submitted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from December 1963 to November 1965.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a July 1996 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which found that new and material evidence adequate to 
reopen the claim for hearing loss had not been submitted.  

In May 1997, the RO issued a rating decision on the issue of 
service connection for tinnitus.  The veteran filed a timely 
notice of disagreement in December 1997 and a statement of 
the case was issued in February 1998.  The veteran has not 
perfected an appeal on this issue by filing a substantive 
appeal and this issue is not before the Board.  


FINDINGS OF FACT

1. The veterans claim of entitlement to service connection 
for bilateral hearing loss was denied by an RO rating 
decision dated in July 1970.  The veteran was notified of 
this decision by letter dated in July 1970.

2. The veterans claim of entitlement to service connection 
for bilateral hearing loss was denied by a Board decision 
dated in September 1982.  The veteran was notified of this 
decision by letter dated in September 1982.  

3. Additional evidence submitted since the September 1982 
Board decision denying service connection for bilateral 
hearing loss, is either duplicative or cumulative of 
evidence previously submitted.




CONCLUSIONS OF LAW

1. The July 1970 RO rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C. 
§4005(c) (1970); 38 C.F.R. § 19.153 (1969) (38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998)).  

2. The September 1982 Board decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C. 
§ 4004 (1976); 38 C.F.R. § 19.154 (1982) (38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998)).

3. No new and material evidence has been presented to warrant 
reopening a claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for bilateral hearing loss in May 1970. 

During the veterans service entrance examination in November 
1963, an audiological evaluation was conducted.  The examiner 
indicated no abnormalities of the ear at that time.  On his 
report of medical history, completed on the same day, the 
veteran reported a history of a tumor in his ear at age 16.  
The veteran did not indicate any difficulty in hearing.  

During the veterans separation medical examination in 
September 1965 an audiological evaluation was conducted.  The 
examiner indicated no abnormalities of the ears.  On his 
report of medical history, completed on the same day, the 
veteran reported no history of ear, nose or throat trouble 
and no hearing difficulties.  The examiner indicated that the 
veteran had a tumor removed from his right ear at age 12 with 
no sequelae.  The veterans service medical records also 
contained a graphic audiometer reading, dated in December 
with no year indicated, which is uninterpreted by any medical 
professional.  

By letter dated in May 1970, C.P.G., M.D. indicated that he 
saw the veteran in September 1966.  At that time the veteran 
had a perforated left eardrum and a ringing sensation of the 
left ear.  By letter dated in May 1970, J.Y., M.D. indicated 
that the veteran was seen for an ear check in May 1967.  
By letter dated in May 1970, J.A.A., M.D. indicated that the 
veteran had normal hearing bilaterally up to 2,000 decibels 
and then a precipitous fall bilaterally.  He indicated an 
impression of nerve type hearing loss, probably due to noise 
trauma.  

By rating decision, dated in July 1970, the RO denied the 
veterans claim for service connection for bilateral hearing 
loss.  The veteran did not file a timely appeal to this 
decision.  

In September 1980, the veteran submitted four affidavits from 
friends and co-workers.  D.S.G. stated that he had worked 
with the veteran for two years beginning in March 1966 and he 
noticed that the veteran had a moderate hearing loss as he 
would have to repeat statements to the veteran.  E.F.X. 
stated that she had known the veteran prior to service and he 
had no hearing impediment at that time.  She indicated that 
shortly after service she began to notice that the veteran 
had a hearing problem.  The veteran went to see Dr. J.A.A. 
and was diagnosed with a hearing disability.  A.C.G. 
indicated that he had known the veteran for five years, and 
during that time he had noticed a serious hearing problem, in 
that the veteran had difficulty grasping a full conversation.  
H.M.H. stated that he had known the veteran for two years and 
stated that the veteran had a hearing disability.  

By letter dated in September 1980, Dr. J.A.A. stated that he 
first saw the veteran in February 1970 with complaints of 
ringing in both ears, which started during service in 1963 
due to exposure to recoilless rifles.  Examination at that 
time was negative and a diagnosis of possible nerve trauma 
was made.  The veteran returned in October 1971.  Examination 
at that time revealed a nerve loss bilaterally, stronger on 
the left.  Dr. J.A.A. noted a small scar on the preauricular 
area, which the veteran indicated was from a tumor removal.  
The audiogram taken by Dr. J.A.A. was not satisfactory and 
the veteran was referred to the Speech and Hearing Center 
with a diagnosis of tinnitus aurium, cause to be determined.  

In September 1980, the veteran filed a request to reopen the 
claim for service connection for hearing loss.  He stated 
that he thought his hearing loss was incurred in or 
aggravated by service due to daily exposure to recoilless 
rifle fire.  

In October 1980, the RO denied the veterans request to 
reopen the record as no new and material evidence had been 
submitted.  

By letter dated in November 1980, A.I.Z., M.D. indicated that 
the veteran had bilateral tinnitus in both ears, which was 
increasing in severity.  The veteran indicated that the 
ringing in his ears began while in service in 1963 and he 
found it difficult to understand conversation in a noisy 
area.  Dr. A.I.Z. stated that the most recent audiogram 
evaluation revealed persistence of a high frequency loss in 
both ear, somewhat worse on the left with, decreased 
discrimination scores on the left as well.  Dr. A.I.Z. 
indicated an impression of high frequency hearing loss, 
secondary to noise exposure related or the use of military 
weapons in the early to middle 1960s.  Attached to the letter 
were two audiograms, dated in February 1970 and October 1971.  
These reports were uninterpreted by a medical professional. 

By rating decision in December 1980, the RO again denied the 
veterans claim, as no new and material evidence had been 
submitted.  

In a statement in support of his claim, received in June 
1981, the veteran stated that the left ear condition did not 
resolve while in service.  He indicated that while being 
treated for an acute ear condition in service, he complained 
of a ringing sensation in his ears and was told that it would 
either go away or he would have to live with it, as there was 
no treatment.  The veteran stated that the condition had 
continued and caused considerable hearing distraction.  

At a hearing before an RO hearing officer in November 1981, 
the veteran testified that he was exposed to rifle fire 
during training missions.  Transcript, p. 1 (Nov. 1981).  He 
stated that he would be exposed to rifle fire every couple of 
months, depending on maneuvers.  He indicated that he began 
to experience ringing in his ears while in service, but 
expected that it would go away when he was no longer exposed 
to rifle fire.  In September 1966 the veteran went to see 
several private physicians, but was informed that there was 
nothing they could do about the ringing in his ears.  
Transcript, p. 2 (Nov. 1981).  The veteran testified that 
following removal of a tumor in his ear canal in 1957 his 
hearing was normal.  Transcript, pp. 4-5 (Nov. 1981).  He 
added that he served in the reserves in 1967 and fired 
several rifle rounds, which aggravated the ringing in his 
ears.  Transcript, p. 5 (Nov. 1981).  

By decision dated in September 1982, the Board denied 
entitlement to service connection for bilateral sensorineural 
hearing loss and ear disability.  The Board found that the 
veteran had no treatment, diagnosis or complaint of a hearing 
disorder during service and indicated that no evidence was 
submitted which diagnosed sensorineural hearing loss within 
the initial post-service year.  

The veteran was notified of this decision under cover letter 
dated in September 1982.  The September 1982 Board decision 
denying service connection for bilateral hearing loss is 
final based on the evidence of record at that time.  38 
U.S.C. § 4004 (1976); 38 C.F.R. § 20.1100.)  

The evidence added to the record since the September 1982 
Board decision includes current audiological examinations and 
hearing testimony before an RO hearing officer.

In June 1996, the veteran requested that his claim for 
service connection for hearing loss be reopened.  In support 
thereof, he submitted recent audiogram readings.  

A June 1993 private audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
N/A
55
LEFT
80
75
70
N/A
75

A July 1994 private audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
N/A
65
LEFT
80
75
70
N/A
60

A February 1996 private audiological evaluation showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60/55
50
N/A
60
LEFT
75
75
70
N/A
75

A March 1996 private audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
30
N/A
60
LEFT
75
75
70
N/A
70

A second March 1996 private audiological evaluation showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
35
35
N/A
60
LEFT
80
70
70
N/A
70

In addition, the record contains three audiograms, dated in 
November 1980, June 1996 and August 1996.  These reports are 
graphic only and are uninterpreted by any medical 
professional.

At a hearing before an RO hearing officer in February 1998, 
the veteran testified that he was assigned to an infantry 
unit for his two years in service and was around gunfire from 
the 106 recoilless rifle.  Transcript, pp 1-2 (Feb. 1998).  
He stated that he reported the ringing in his ears and 
hearing loss to a doctor while on active duty.  The veterans 
spouse testified that he had written to her telling of the 
ringing in his ears and concerns about his hearing while he 
was still in the military.  The veteran indicated that, since 
discharge, his hearing problem has gotten steadily worse.  
Transcript, p. 2 (Feb. 1998).  


II. Analysis

When a claim is denied by the Board, the claim, generally, 
may not thereafter be reopened and granted and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7104 (b) (West 1991 & Supp. 1998).  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been denied, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a two- step analysis.  
First, the Board must determine whether the evidence is new 
and material.  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then evaluate the merits of the veterans 
claim in light of all the evidence, both old and new.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
this presumption does not apply in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The issue of whether the veterans current hearing loss is 
related to his period of military service involves a medical 
diagnosis or opinion as to medical causation; thus competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The record does not reflect that the 
veteran or his spouse has a medical degree or qualified 
medical experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, although they are competent to testify as 
to observable symptoms, such as difficulty understanding 
conversation, they are not competent to provide evidence or 
opinion that the observable symptoms are manifestations of 
sensorineural hearing loss.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).

In the instant case, the audiological evaluations submitted 
by the veteran and his testimony and that of his spouse at 
the hearing in February 1998 are new, in that they were not 
previously submitted.  However, this evidence does not bear 
directly on the matter at issue.  The veterans service 
medical records contain no complaints, opinions or diagnoses 
of tinnitus or hearing loss.  There is no competent medical 
evidence of sensorineural hearing loss during the initial 
post-service year, which would raise a presumption of service 
connection for that condition.  See 38 C.F.R. §§ 3.307, 3.309 
(1998).  The evidence submitted by the veteran shows the 
veteran currently suffers from hearing loss, but does not 
establish that such hearing loss was incurred during service.  
The veterans testimony that he had difficulty hearing during 
service and reported such to a doctor is not supported by the 
service medical records and the veteran is not competent to 
provide an opinion as to whether any difficulty hearing 
during service was due to sensorineural hearing loss.  The 
Board finds that the veteran has not submitted new and 
material evidence necessary to reopen the record.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996) and 
Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995),  the Court 
found a duty to further assist in the development of the 
evidence when the veteran has reported the existence of 
evidence which could serve to render a claim well-grounded.  
By analogy, such duty would appear to be triggered where a 
veteran has identified evidence that could serve to reopen a 
claim.  The veteran in the instant case has not identified 
any further available medical evidence that has not been 
submitted or obtained and which would support his claim to 
reopen.  Thus, the Board finds that the VA has satisfied its 
duty to inform the veteran under 38 U.S.C.A. § 5103(a).  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

No new and material evidence having been received, the claim 
is not reopened.



		
	JOHN E. ORMOND, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
